GATES, J.
All of the questions raised by the appellant depend for their solution upon a settled record which contains all of the evidence in the case. Dole v. Burleigh, 1 Dak. 227, 46 N. W. 692; St. Croix Lumber Co. v. Pennington, 2 Dak. 467, 11 N. W. 497. Furthermore, documents are appended to the record which are not incorporated in the settled record. Murphy v. Foster, 15 N. D. 556, 109 N. W. 216. The certificate of the trial judge shows that the purported record is only a statement of a part of the case, and contains only a part of the testimony introduced at the trial.
The brief of respondent, which was served upon appellant’s counsel on October 15, 1912, specially urges the imperfect condition of the record as- grounds -of objection to our consideration of this case on appeal.
None oí the errors complained of being properly before this court, the judgment and order denying a new trial must be affirmed, and it is so ordered.